Citation Nr: 0105550	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to non-service-connected pension, to include 
extra-schedular entitlement to pension under the provisions 
of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's spondylosis with L5-S1 spondylolisthesis 
and small central lateral herniation of L5-S1 disk warrants a 
40 percent disabling.  The veteran's scars, abrasions, and 
burns of the right lower pretibial leg and left lower 
pretibial leg; neurodermatitis of both legs, including scars 
of the right lateral upper thigh, lower right leg, and 
posterior left calf; and passive-aggressive personality 
defect each warrant a noncompensable evaluation. 

3.  The veteran's disabilities do not permanently and totally 
preclude him from engaging in substantially gainful 
employment consistent with his age, education and 
occupational history.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes, to include extra-
schedular entitlement to pension under the provisions of 38 
C.F.R. § 3.321(b)(2), have not been met.  38 U.S.C.A. 
§§ 1155, 1502, 1521 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 4.15-4.17 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that his service-
connected and nonservice-connected disabilities, in 
combination, preclude him from securing substantially gainful 
employment.  Accordingly, a favorable determination is 
requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  In this regard, the 
veteran has been provided VA examinations, and VA and private 
medical records have been obtained.  

VA X-ray examination of the lumbosacral spine on October 1, 
1998 produced an impression of spondylolysis, 
spondylolisthesis and degenerative disc changes at L5-S1.  VA 
outpatient treatment records indicate that the veteran was 
seen from November 1998 to January 1999 after having injured 
his back in October 1998 during employment.  The veteran was 
noted to have difficulty walking on his toes, and back pain 
that was worse with sitting, sneezing and coughing.  He was 
provided medication.  An MRI of the lumbar spine in December 
1998 revealed lumbar spondylosis with mild L5-S1 
spondylolisthesis and small left centrolateral herniation of 
the L5-S1 disc.  

A private medical facility visit summary for January 19, 1999 
reflects that based on the medical findings and information 
provided by an employer, it was clinically opined that the 
veteran was capable of performing the required tasks of a 
work position that had been offered, with certain 
restrictions.  The noted restrictions were that the veteran 
would not be able to tolerate driving for long periods of 
time, and was not able to bend, squat, kneel or lift heavy 
objects.  The veteran was found qualified under the Federal 
Motor Carrier Safety Regulations.

In a claim for pension benefits received in February 1999, 
the veteran reported his date of birth was April 18, 1948, 
that he had completed high school and military truck driver 
school, and that he had occupational experience as a van 
driver.  He indicated he had last worked in November 1998.

According to the report of a March 1999 VA general medical 
examination, the veteran was noted to be 50 years old.  He 
was currently unemployed, had last worked in October 1998 as 
a truck driver and was on job restriction due to an October 
1998 back injury.  He had worked as a truck driver since his 
discharge from the Army.  Currently, the veteran complained 
of pain and numbness down the left leg since the 1998 injury.  
He said that the back pain was worse with walking and lifting 
and alleviated with rest.  He had constant complaints of 
pain, weakness, stiffness and fatigability, as well as lack 
of endurance due to the back pain.  His current medications 
for pain included Tylenol #2 and regular Tylenol.  It was 
noted he did not wear a brace or use a crutch or cane, and 
had had no surgery.  It was noted that he was limited in what 
he could do by work restrictions.  

On physical examination, the veteran had several very small, 
less than 1 cm, dark round scars in the pretibial areas of 
both lower extremities.  There was no tenderness or 
adherence, texture was smooth and there was no ulceration, 
elevation, depression, tissue loss, inflammation edema or 
cheloid formation.  The skin color of these scars was brown.  
There was no disfigurement or any other skin lesions noted.  

Examination of the back revealed some lower lumbar and 
paralumbar muscle spasms, and pain with palpation.  Straight 
leg raises were positive on the left at 45 degrees and on the 
right there was back pain with this maneuver.  The veteran 
had back pain elicited with rotation of the hips on the right 
and the left.  Flexion of the back was to 40 degrees with 
pain noted.  Extension was to 10 degrees with pain noted.  
Lateral flexion was to 20 degrees with pain and numbness 
noted in the left leg.  Sensory examination revealed a 
decreased pin prick sensation along L5 on the left.  Deep 
tendon reflexes were normal and heel toe stands were normal.  
Neurologically, the veteran's gait was normal, and motor 
strength of the lower extremities was +4/5.  The examiner 
noted that there was no need to perform any radiographic or 
MRI examinations.  The final diagnosis was spondylosis with 
mild L5-S1 spondylolisthesis and small central lateral 
herniation of L5-S1 disk; and scars secondary to shrapnel 
wounds of the pretibial areas of both legs.  

Regarding psychiatric examination, the veteran was noted to 
be pleasant and talkative with a good affect.  Otherwise, no 
complaints, findings, symptoms, or diagnoses were provided.

In March 1999, the veteran underwent private functional 
capacity evaluations.  He said that he had been off work 
since October 1998 when he injured his back at work while 
crawling under a van.  He said that as a result he went to an 
emergency room and was hospitalized for a couple of days, and 
then went to a VA hospital where back surgery was 
recommended.  He reported that he went to physical therapy 
once but did not return due to pain.  

Subjectively, the veteran reported tingling and sharp pain 
across the low back and numbness down the entire left lower 
extremity.  He rated his pain as a 7, with 7 also being the 
best over the prior 30 days and its worst being a 10.  The 
veteran reported that his self-care was independent but that 
he did have difficulty putting on his shoes and socks 
occasionally.  He said that he occasionally tried exercises 
but he stopped them if they resulted in pain.  He said that 
he was able to wash dishes, do laundry, walk his dog three or 
four times a day, and take frequent walks.  He said that he 
was unable to sleep through the night, and could go up and 
down steps for laundry but it was difficult.  He said that 
prolonged walking increased his pain and that he went to an 
emergency room in January and February for pain shots.  He 
reported that the pain was the worst in the first ten minutes 
of the morning and that sitting increased the numbness of his 
lower extremity.  He said that his pain was decreased by rest 
and medication, as well as heat and lying on his back with a 
pillow under his left leg.  The veteran reported that he took 
medication for pain. 

It was noted that throughout the entire evaluation the 
veteran was very negative about his condition and made 
several inappropriate remarks such as "when I get home I 
will just cut this leg off with a chainsaw" and several 
times mentioned that he should "just put himself out of his 
misery."

During the evaluation, there were no restrictions placed on 
the veteran and he was evaluated to his tolerance.  During 
the physical examinations, the veteran underwent range of 
motion tests.  Examination found that the veteran's trunk 
flexion was to 55 degrees with pain in the left lower 
extremity.  Extension was to 20 degrees with tingling in the 
left lower extremity.  Side bending to the right was 
fingertips to the mid-thigh with complaint of loss of 
balance, and to the left to the mid-thigh with pain.  
Rotation to the right was to 50 percent of normal range and 
to the left was to 25 percent of normal range with pain into 
the left lower extremity to his foot.  He reported that pain 
decreased when he was on his back or on his right side.  The 
assessment included the veteran had decrease in strength in 
his left lower extremity, reflexes that were equal 
bilaterally, and positive results to special tests such as 
simulated rotation and distraction.  During the physical 
tolerance portion of the evaluation, the veteran displayed 
extremely poor balance and poor tolerance to standing.  He 
was able to sit for 25 minutes and then required to stand up 
and move around.  He was able to walk 450 feet before having 
to stop due to complaints of pain.  The veteran's weight-
lifting capabilities were noted and it was also noted that he 
displayed poor body mechanics during the weight-lifting 
activity because he was unable to squat to lift off the floor 
due to complaints of pain.  No stair climbing or ladder 
climbing activities were performed due to his complaints of 
pain and due to safety concerns.  The examiner concluded that 
according to the job description provided by the veteran's 
employer, and according to the job description provided by 
the veteran, currently he could not perform the duties 
required of a truck driver.  

According to the rating decision on appeal, service-
connection has been established for scars, abrasions and 
burns of the right lower pretibial leg; and scars, abrasions 
and burns of the left lower pretibial leg, each disability 
evaluated as noncompensable.  The veteran's non-service-
connected disabilities considered were neurodermatitis of 
both legs, including scars of the right lateral upper thigh, 
lower right leg, and posterior left calf; evaluated as 
noncompensable; passive-aggressive personality defect, 
evaluated as noncompensable; and spondylosis with L5-S1 
spondylolisthesis and small central lateral herniation of L5-
S1 disk, evaluated as 20 percent disabling. 

In adjudicating the veteran's claim for pension, the Board 
must first evaluate the veteran's service and non-service 
connected disabilities.  Disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(2000).

The veteran's non-service-connected spondylosis with L5-S1 
spondylolisthesis and small central lateral herniation of L5-
S12 disk, may be evaluated under several different diagnostic 
codes.  Under the provisions of the Rating Schedule, severe 
limitation of motion of the lumbar spine warrants the maximum 
40 percent evaluation.  Diagnostic Code 5292 (2000).  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants the maximum 40 
percent evaluation.  Diagnostic Code 5295 (2000).

Severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief, warrants a 40 percent evaluation.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants the maximum 60 percent evaluation.  Diagnostic Code 
5293 (2000).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2000).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).  

Based on a thorough review of the evidence, the Board finds 
that the evidence supports a 40 percent evaluation for the 
veteran's nonservice-connected spondylosis with L5-S1 
spondylolisthesis and small central lateral herniation of L5-
S1 disk.  In this regard, the Board notes that private and VA 
medical examinations conducted in March 1999 indicate that 
the veteran's low back range of motion was at least 
moderately limited.  In addition, these examinations show 
that the veteran had pain or numbness on most motions.  
Accordingly, when considering pain on use, the limitation of 
motion due to the veteran's non-service-connected low back 
disability is most accurately described as severe.  

The Board has considered an evaluation in excess of 40 
percent for the veteran's non-service-connected low back 
disability.  As noted above, a 40 percent evaluation is the 
maximum schedular rating also assignable for lumbosacral 
strain under Diagnostic Code 5295.  There is no medical 
evidence that the veteran's low back disability results in 
pronounced intervertebral disc syndrome as characterized 
including by absent ankle jerk, with little intermittent 
relief.  In this regard, the Board notes that in March 1999, 
the veteran reported his back pain was decreased by rest and 
medication, heat and lying on his back with a pillow under 
his left leg.

In light of the above evidence regarding the social and 
industrial impairment caused by the veteran's low back 
disability, the Board finds that a 40 percent evaluation is 
appropriate for this disorder.

The veteran's service-connected scars of the right and left 
lower pretibial legs may be evaluated under 38 C.F.R. § 
4.118, Codes 7803 - 7805 (2000).  An assignment of a 10 
percent evaluation is in order when a superficial scar is 
tender and painful on objective demonstration, or poorly 
nourished, with repeated ulceration.  Diagnostic Codes 7803-
7804.  Scars may also be evaluated based on the limitation of 
function of the part affected.  Diagnostic Code 7805.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against compensable 
evaluations for the veteran's scars of the right and left 
lower pretibial legs.  The objective medical evidence of 
record, including the report of a March 1999 VA general 
medical examination, is negative for any evidence of 
tenderness, pain, poor nourishment, repeated ulceration or 
limitation of function.  Diagnostic Codes 7804-7805.  As the 
veteran's scars do not satisfy the requirements for 
compensable evaluations, zero percent evaluations are 
appropriate.  38 C.F.R. § 4.31 (2000).

The veteran's non-service-connected neurodermatitis has been 
evaluated by analogy to eczema.  38 C.F.R. § 4.20 (2000).  
Eczema with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area, is 
noncompensable.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's neurodermatitis.  
The objective medical evidence of record is negative for any 
current related symptoms or findings such as exfoliation, 
exudation or itching.  Id.  In fact, the report of the March 
1999 VA examination was negative for any scars other than 
those on the veteran's pretibial lower legs.  As the 
veteran's neurodermatitis does not satisfy the requirements 
for a compensable evaluation, a zero percent evaluation is 
appropriate.  38 C.F.R. § 4.31.

Under the provisions of the General Rating Formula for Mental 
Disorders, a zero percent evaluation is warranted when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
A 10 percent disability evaluation is appropriate where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2000).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's passive aggressive 
personality defect.  The psychiatric findings made during the 
March 1999 VA examination and the findings made during the 
March 1999 private functional capacity evaluation provide no 
evidence that the veteran's personality defect results in 
occupational and social impairment due to mild or transient 
symptoms, decrease work efficiency and ability to perform 
occupational tasks, or results in symptoms that are 
controlled by continuous medication.  Id.  As the veteran's 
personality disorder does not satisfy the requirements for a 
compensable evaluation, a zero percent evaluation is 
appropriate.  38 C.F.R. § 4.31.

Turning to the requirement for pension, a disability pension 
is payable to a veteran who served for 90 days or more during 
a period of war and who is permanently and totally disabled 
due to disabilities not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a).

A veteran may establish permanent and total disability for 
pension purposes, absent a combined 100 percent schedular 
evaluation by proving he or she has a lifetime impairment 
precluding him or her from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  A veteran who is considered permanently and 
totally disabled under these criteria is then awarded a 100 
percent schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17. 

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be 

granted on an extra-schedular basis if the veteran is 
unemployable by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).

The Board finds that the veteran's service-connected and 
nonservice-connected disabilities result in a combined 40 
percent disability rating.  38 C.F.R. § 4.25 (West 2000).  
This combined evaluation does not satisfy any of the 
schedular criteria for a permanent and total disability 
rating.  38 U.S.C.A. § 1502; 38 C.F.R. § 4.17.

The Board has considered, and rejected, the possibility of an 
extra-scheduler evaluation based on the veteran's 
disabilities, age, occupational background and related 
factors.  38 C.F.R. § 3.321(b)(2).  In this regard the Board 
recognizes that the veteran's sole post-service work 
experience has been as a truck driver and that he is 
precluded from this work by his low back disability.  
However, there is no evidence that the veteran is precluded 
from other types of employment.  Indeed, the March 1999 
private opinion only addresses the job of truck driver.  In 
this regard, the veteran has proven over approximately three 
decades of employment that he is a responsible employee.  
Moreover, the Board notes that the veteran is only 
approximately 50 years old, and has a high school degree.  
While his low back results in some physical limitations such 
as lifting and movement, there is no evidence that the 
veteran could not work at a sedentary job that allowed him to 
stand up and move every 30 minutes or so.  

Regarding the lack of evidence of entitlement to an extra-
schedular evaluation, the Board points out that the veteran 
was scheduled for a personal hearing at the RO but failed to 
report.  There is no evidence or allegation that the veteran 
did not receive notice of this hearing.  The veteran is 
reminded that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a permanent and total disability rating for 
pension purposes, to include extra-schedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.321(b)(2).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes, to include extra-schedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.321(b)(2), is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

